Citation Nr: 1023346	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee 
strain.

2.  Entitlement to service connection for right shoulder 
myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine denied the Veteran's claims of 
entitlement to service connection for a right knee strain and 
for right shoulder myofascial pain syndrome.  In a letter 
dated approximately one-and-a-half weeks later in the same 
month, the RO in Wilmington, Delaware notified the Veteran of 
that decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
Wilmington RO.]  

In December 2009, the Veteran testified at a hearing 
conducted via video conferencing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record and has been reviewed.  


FINDINGS OF FACT

1.  A transcript of the December 2009 hearing reflects that 
the Veteran expressed her desire to withdraw from appellate 
review her claim for service connection for a right knee 
strain.  

2.  There is at least an approximate balance of positive and 
negative evidence that the Veteran's right shoulder 
myofascial pain syndrome is etiologically related to her 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
respect to the issue of entitlement to service connection for 
a right knee strain have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  
2.  Resolving doubt in favor of the Veteran, service 
connection for right shoulder myofascial pain syndrome is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Strain

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision. 38 C.F.R. 
§ 20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of 
error of fact or law no longer exists.  In such an instance, 
the Board does not have jurisdiction to review the appeal, 
and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

In October 2006, the RO denied service connection for a right 
knee strain.  The Veteran perfected a timely appeal with 
respect to this denial.  During the December 2009 Board 
hearing, the Veteran expressed her desire to withdraw from 
appellate review her claim for service connection for a right 
knee strain.  A written transcription of the December 2009 
Board hearing is of record.

In view of the Veteran's expressed desires, further action 
with regard to her claim for service connection for a right 
knee strain is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2009).  The Board does not have 
jurisdiction over this withdrawn issue and must dismiss this 
appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).  

II.  Right Shoulder Myofascial Pain Syndrome

	A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  
In light of the favorable finding with regard to the issues 
of entitlement to service connection for right shoulder 
myofascial pain syndrome, the Board finds that no further 
discussion of VCAA compliance is warranted at this time.  

        B.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran served on active duty in the United States Air 
Force from January 1986 to February 2006.  She claims that 
she has right shoulder myofascial pain syndrome that had its 
onset in service.

A September 2006 VA examination report reflects that the 
examiner recorded a diagnosis of right shoulder myofascial 
pain syndrome.  Clearly, the Veteran has a current diagnosis 
of right shoulder myofascial pain syndrome.  Accordingly, the 
Board must now address whether the Veteran's right shoulder 
disability is related to service.

In this regard, the Board notes that the claims file contains 
numerous (indeed, approximately 50) service treatment record 
entries dated between January 1999 and November 2005 that 
reflect treatment for complaints of right shoulder pain.  

In particular, January 1999 service treatment records reflect 
that the Veteran was diagnosed with a muscle strain based on 
her complaints of right shoulder pain.  Additional service 
treatment records subsequently dated between February 1999 
through July 1999 indicate that the Veteran continued to 
report experiencing right shoulder pain, and a diagnosis of 
degenerative joint disease (DJD) of the cervical spine with 
radiculopathy to the right shoulder was recorded.

A July 1999 service treatment record reflects that the 
Veteran consulted with a neurosurgeon, who diagnosed her with 
right C6-C7 radiculopathy secondary to 
osteophytes/spondylosis, and fusion surgery was recommended 
("ACDF").  According to a September 1999 service treatment 
record, spinal fusion surgery was performed.  

Post-cervical fusion surgery, however, the Veteran continued 
to report experiencing right shoulder pain.  See, e.g., 
service treatment records dated in December 1999, February 
2000, and March 2000.  Additional service treatment records 
dated in May and June 2000 reflect that the Veteran was 
evaluated by neurology, diagnosed with myofascial pain 
syndrome, and referred for treatment to a pain management 
clinic at the Bethesda Naval Medical Center.

Subsequent service treatment records dated from July 2000 
through August 2001 reflect that, while the Veteran was 
stationed at the Dover, Delaware AFB, she was also followed 
at the pain management clinic at the Bethesda Naval Medical 
Center.

According to a September 2001 service treatment record, the 
Veteran reported that she discontinued visiting the pain 
management clinic in Bethesda because she was told by her 
treating clinician there that the long commute was negating 
any positive affect from the treatment.  The Veteran also 
reported that she had begun seeing a chiropractor locally and 
that "she is here today so that this can be documented in 
the medical record."

Several service treatment records dated from February 2002 
through November 2005 reflect that the Veteran continued to 
be followed on base for complaints of right shoulder pain.  
Specifically, an April 2002 service treatment record provides 
a diagnosis of chronic right interscapular pain secondary to 
status-post cervical fusion.  

As noted above, a September 2006 VA examination report 
provides a diagnosis of right shoulder myofascial pain 
syndrome.  Although the examiner noted the Veteran's reported 
history of experiencing right shoulder pain since 1999 and 
her history of cervical fusion surgery, the claims file was 
not available for the examiner's review, and no opinion as to 
the etiology of the Veteran's diagnosed right shoulder 
disability was provided by the examiner.

As noted above, several diagnoses were noted in the Veteran's 
service treatment records relating to her complaints of right 
shoulder pain, including but not limited to myofascial pain 
syndrome.  She was discharged from active duty in February 
2006.  

During the current appeal, the Veteran has asserted that she 
has experienced continued right shoulder symptoms-including 
in particular daily pain-since service.  She is competent to 
describe her symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  Further, according to her 
recent testimony, the lack of records of post-service right 
shoulder treatment was due to the fact that medical care 
received in service had not been beneficial.  See Hearing 
Transcript at 4-5; see also Service Treatment Record, 
September 2003 (noting prior treatment with chiropractors and 
at the pain management clinic had not been effective).  
Finally, as noted above, the Veteran was diagnosed with 
myofascial pain syndrome by the VA examiner in September 
2006.  

In light of the fact that the Veteran was diagnosed with 
myofascial pain syndrome during service and after active duty 
(and in particular by the September 2006 VA examiner), and in 
light of the Veteran's credible testimony regarding her 
continuity of symptomatology since service, the Board finds-
in resolving reasonable doubt in favor of the Veteran-that 
service connection for right shoulder myofascial pain 
syndrome is warranted.  This portion of the Veteran's appeal 
is, therefore, granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

The issue of entitlement to service connection for a right 
knee strain is dismissed without prejudice.

Entitlement to service connection for right shoulder 
myofascial pain syndrome is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


